NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BANK OF AMERICA, N.A.,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-1918
                                   )
CAMERON FOSTER,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pasco
County; Gregory C. Groger, Judge.

Adam M. Topel of Liebler, Gonzalez &
Portuondo, Miami; and Tricia J. Duthiers of
Liebler, Gonzalez & Portuondo, Miami
(substituted as counsel of record), for
Appellant.

Lee Segal of Segal & Schuh Law Group,
P.L., Clearwater, for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.